J-S08013-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

DAVID T. YATES,                           : IN THE SUPERIOR COURT OF
                                          :      PENNSYLVANIA
                   Appellee               :
                                          :
            v.                            :
                                          :
JACKIE F. YATES,                          :
                                          :
                   Appellant              : No. 1438 EDA 2014

                 Appeal from the Order entered April 11, 2014,
                    Court of Common Pleas, Bucks County,
                   Civil Division at No. A06-02-63378-D-26

BEFORE: DONOHUE, WECHT and JENKINS, JJ.

MEMORANDUM BY DONOHUE, J.:                      FILED FEBRUARY 27, 2015

      Appellant, Jackie F. Yates (“Wife”), appeals pro se from the order

entered on April 11, 2014 by the Court of Common Pleas of Bucks County,

granting a decree in divorce pursuant to section 3301(d) of the Divorce

Code, 23 Pa.C.S.A. 3301(d). After careful review, we affirm.

      Because we dispose of this case on procedural grounds, a recitation of

the factual history of this case is unnecessary. On April 28, 2014, Wife filed

a timely notice of appeal from the trial court’s April 11, 2014 order granting

a decree in divorce. On May 27, 2014, the trial court ordered Wife to file a

concise statement of the errors complained of on appeal pursuant to Rule

1925(b) of the Pennsylvania Rules of Appellate Procedure. The trial court’s

order required Wife to file her Rule 1925(b) statement “no later than twenty-

one (21) days from the date of this Order” and that any issue not properly
J-S08013-15


included in the Rule 1925(b) statement “shall be deemed waived.”      Trial

Court Order, 5/27/14.    At the time the trial court filed its Rule 1925(a)

opinion on June 20, 2014, Wife had not yet filed her Rule 1925(b)

statement. Our review of the certified record on appeals reveals that Wife

never filed a Rule 1925(b) statement with the trial court.

      In regards to the failure to file a Rule 1925(b) statement, our Court

has frequently held the following:

            In Commonwealth v. Lord, [719 A.2d 306 (Pa.
            1998)], our Supreme Court held that in order to
            preserve claims for appellate review, an appellant
            must comply with a trial court order to file a
            Statement of Matters Complained of on Appeal,
            pursuant to Pa.R.A.P. 1925(b). Our Supreme Court
            recently reiterated the bright-line rule established in
            Lord, holding that “failure to comply with the
            minimal requirements of Pa.R.A.P. 1925(b) will
            result in automatic waiver of the issues raised
            [on appeal].” Commonwealth v. Schofield, [888
A.2d 771,     774    (Pa.   2005)];     see    also
            Commonwealth v. Castillo, [888 A.2d 775 (Pa.
            2005) (same)]. If an appellant does not comply with
            an order to file a Rule 1925(b) statement, all issues
            on appeal are waived—even if the Rule 1925(b)
            statement was served on the trial judge who
            subsequently addressed in an opinion the issues
            raised in the Rule 1925(b) statement. Schofield,
            supra [] 888 A.2d at 773–74. Although recognizing
            that such a strict application of the Rule may be
            harsh, our Supreme Court stressed that failure to file
            the Rule 1925(b) statement “results in the inability
            of the appellate courts to determine which issues
            were presented to the trial court, and thus preserved
            for appeal, and whether the trial court received the
            statement within the required time period.”




                                     -2-
J-S08013-15


In re Estate of Boyle, 77 A.3d 674, 677 (Pa. Super. 2013) (emphasis in

original) (quoting In re L.M., 923 A.2d 505, 509–10 (Pa. Super. 2007)).

Additionally, a recent en banc panel of this Court further explained:

            Our Supreme Court intended the holding in Lord to
            operate as a bright-line rule[.] … Indeed, our
            Supreme Court does not countenance anything less
            than stringent application of waiver pursuant to Rule
            1925(b):      “[A] bright-line rule eliminates the
            potential for inconsistent results that existed prior to
            Lord, when ... appellate courts had discretion to
            address or to waive issues raised in non-compliant
            Pa.R.A.P. 1925(b) statements.” Id.

Greater Erie Indus. Dev. Corp. v. Presque Isle Downs, Inc., 88 A.3d
222, 224 (Pa. Super. 2014) (en banc).

      Moreover, Wife did not file an application with this Court pursuant to

Rule 1925(c)(2) requesting that we remand this case to the trial court for a

filing of a Rule 1925(b) statement nunc pro tunc.               See Pa.R.A.P.

1925(c)(2).1   Accordingly, because Wife has failed to file a Rule 1925(b)

statement, she has failed to preserve any issues for review.

      Order affirmed.




1
     Rule 1925(c)(2) reads: “(2) Upon application of the appellant and for
good cause shown, an appellate court may remand in a civil case for the
filing nunc pro tunc of a Statement or for amendment or supplementation of
a timely filed and served Statement and for a concurrent supplemental
opinion.” Pa.R.A.P. 1925(c)(2).


                                     -3-
J-S08013-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/27/2015




                          -4-